


                                                                    EXHIBIT 10.1

                            INKSURE TECHNOLOGIES INC.

                                   EXHIBIT "B"

                       SUBSCRIPTION DOCUMENTS FOR SHARES

                            MINIMUM SHARES AND AMOUNT

SALE OF 17,000,000 SHARES OF COMMON STOCK (THE "SHARES") (WHICH AFTER ISSUANCE
WOULD REPRESENT APPROXIMATELY FIFTY-ONE (51%) PERCENT OF THE TOTAL ISSUED AND
OUTSTANDING SHARES OF THE COMPANY) AT $0.125 PER SHARE FOR TOTAL CONSIDERATION
OF $2,125,000 (THE "MINIMUM SHARES")

                            MAXIMUM SHARES AND AMOUNT

SALE OF 25,000,000 SHARES OF COMMON STOCK (THE "SHARES") (WHICH AFTER ISSUANCE
WOULD REPRESENT APPROXIMATELY SIXTY (60%) PERCENT OF THE TOTAL ISSUED AND
OUTSTANDING SHARES OF THE COMPANY) AT $0.125 PER SHARE FOR TOTAL CONSIDERATION
OF $3,125,000

IN THE EVENT THAT YOU DECIDE NOT TO PURCHASE ANY SHARES, PLEASE RETURN THE
CONFIDENTIAL PRIVATE OFFERING MEMORANDUM AND THE SUBSCRIPTION DOCUMENTS TO THE
COMPANY

                                JANUARY 25, 2010







                            INKSURE TECHNOLOGIES INC.

                        SUBSCRIPTION DOCUMENTS FOR SHARES

                                  INSTRUCTIONS

                                       AND

                             SUBSCRIPTION AGREEMENT







                            INKSURE TECHNOLOGIES INC.

                             SUBSCRIPTION FOR SHARES

                           INSTRUCTIONS TO SUBSCRIBERS







                            INKSURE TECHNOLOGIES INC.

                           INSTRUCTIONS TO SUBSCRIBERS
                       FOR SUBSCRIPTION TO PURCHASE SHARES

     Persons and entities ("Subscribers") wishing to subscribe to shares of
Common Stock of INKSURE TECHNOLOGIES INC. (the "Shares") should complete and
sign the Subscription Agreement.

     IN ORDER TO COMPLY WITH THE INTERNATIONAL MONEY LAUNDERING ABATEMENT AND
ANTI-TERRORIST FINANCING ACT OF 2001 (TITLE III OF THE USA PATRIOT ACT OF 2001),
AS AMENDED, AND THE U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN ASSETS CONTROL
("OFAC"), CERTAIN SUBSCRIBERS WILL BE REQUIRED TO PROVIDE ADDITIONAL
INFORMATION. IF NECESSARY, YOU WILL BE CONTACTED REGARDING THE PARTICULAR
INFORMATION THAT YOU WILL NEED TO PROVIDE AFTER YOU COMPLETE THE SUBSCRIPTION
AGREEMENT. YOU WILL NEED TO PROVIDE THE REQUESTED INFORMATION PRIOR TO
PURCHASING SHARES.

     Normally, Subscribers may subscribe by completing the following steps:

     CAREFULLY REVIEW THE MEMORANDUM AND THE EXHIBITS THERETO.

1.   SUBSCRIPTION AGREEMENT:

     Complete applicable Sections in Article IV, complete and sign the signature
page (on page 12).

2.   FORM W-9:

     Complete and sign the attached Form W-9. Completed Subscription Agreements
and Form W-9 should be returned to:

                       Inksure Technologies Inc.
                       c/o Lichter Gliedman Offenkrantz PC
                       551 Fifth Avenue - 24th Floor
                       New York, New York 10176

INSTRUCTIONS FOR TRANSMITTAL OF FUNDS:

Your subscription payment may be made by wire transfer in accordance with the
following wire instructions:

                       JPMORGAN CHASE BANK, N.A.
                       ABA #:                             021000021
                       Account #:                         114-729484
                       Lichter Gliedman Offenkrantz PC, Special Account
                       551 Fifth Avenue
                       New York, NY 10176







     Please inform Mr. Leonard Lichter at (212) 867-7750 of the date, the
amount, the bank and branch from which the wire transmittals originate. This
will allow us to confirm the receipt of your wire transfer. If you prefer to
make your subscription by check, please make your check payable to "Lichter
Gliedman Offenkrantz PC Special Account" and deliver it with your completed
documents to Lichter Gliedman Offenkrantz PC, Attention: Leonard Lichter, Esq..

     Retain the Confidential Private Placement Memorandum for your files. Upon
acceptance, the Company will acknowledge your subscription and return a copy to
you.

     PLEASE INDICATE ON PAGE 12 OF THE SUBSCRIPTION AGREEMENT THE COMPLETE NAME
OF THE PERSON OR ENTITY AS IT SHOULD APPEAR ON THE SHARES.

     The payment of the amount of your Subscription into the Escrow Account of
the Company's attorneys will be retained until all requirements for the release
of the funds, as set forth in the Escrow Agreement and the Memorandum, have been
satisfied. If not so satisfied, all funds, will be returned by the Escrow Agent
to the subscribers.

     THE SUBSCRIBER UNDERSTANDS AND ACKNOWLEDGES THAT THE SUBSCRIPTION AGREEMENT
IS IRREVOCABLE WITH RESPECT TO THE SUBSCRIPTION FOR SHARES UNLESS AND UNTIL
REJECTED IN WRITING BY THE COMPANY, IN WHOLE OR IN PART, AND THAT THE COMPANY
HAS RESERVED THE RIGHT, IN ITS SOLE DISCRETION, TO REFUSE TO ACCEPT
SUBSCRIPTIONS, IN WHOLE OR IN PART, BY ANY PERSON AT ANY TIME.


                                       2





                            INKSURE TECHNOLOGIES INC.

                        SUBSCRIPTION AGREEMENT FOR SHARES







                            INKSURE TECHNOLOGIES INC.

                        SUBSCRIPTION AGREEMENT FOR SHARES

                                    ARTICLE I

                               PURCHASE OF SHARES

     1.01 SUBSCRIPTION. The undersigned ("Subscriber") hereby subscribes (the
"Subscription") for Shares in the amount set forth on the signature page hereto
in INKSURE TECHNOLOGIES INC. (the "Company"), incorporated under the laws of the
State of Delaware, with a mailing address at P.O. Box 7006, Audubon, PA 19407.
This subscription shall become effective when it has been duly executed by
Subscriber and this Subscription Agreement has been accepted, in whole or in
part, and agreed to by the Company.

     1.02 RECEIPT OF MEMORANDUM ACKNOWLEDGED. The Subscriber acknowledges
receipt from the Company of a copy of the Confidential Private Placement
Memorandum dated January 25, 2010 (the "Memorandum").

          THE SUBSCRIBER ACKNOWLEDGES THAT THE SUBSCRIBER IS ACQUIRING THE
          SHARES AFTER INVESTIGATION OF THE COMPANY AND ITS PROSPECTS AND THAT
          NO POTENTIAL SALE OF SHARES HAS BEEN MADE EXCEPT THROUGH THE
          MEMORANDUM. THE SUBSCRIBER FURTHER ACKNOWLEDGES THAT THE SUBSCRIBER IS
          NOT RELYING UPON ANY REPRESENTATION MADE BY ANY PERSON EXCEPT AS SET
          FORTH IN THE MEMORANDUM.

     1.03 PAYMENT FOR SUBSCRIPTION. The Subscriber agrees that the purchase
price for the amount of Subscriber's subscription for Shares is to be made upon
submission of the Subscription Agreement.

     1.04 TERMS AND CONDITIONS. The Subscription is made subject to the
following terms and conditions:

          The Company shall have the right to accept or reject the Subscription,
     in whole or in part, for any reason whatsoever, including but not limited
     to, the belief that the Subscriber is not an Accredited Investor (as such
     term is defined in Rule 501 of Regulation D ("Regulation D") promulgated by
     the Securities and Exchange Commission ("SEC") under the Securities Act of
     1933, as amended (the "1933 Act")).







                                   ARTICLE II

                 REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

     2.01 REPRESENTATIONS AND WARRANTIES BY SUBSCRIBER. The Subscriber
represents and warrants to the Company that:

          (a) Subscriber is acquiring the Shares for the Subscriber's own
     account, as principal, for investment purposes only, and not with any
     intention to resell, distribute or otherwise dispose of or fractionalize
     the Shares, in whole or in part.

          (b) Subscriber has been furnished, has carefully read, and has relied
     solely (except for information obtained pursuant to paragraph (c) below),
     on the information contained in the Memorandum and the Subscriber has not
     received any offering literature or prospectus and no representations or
     warranties have been made to the Subscriber by the Company or its
     directors, employees or agents, other than the representations set forth in
     the Memorandum.

          (c) Subscriber has had an unrestricted opportunity to: (i) obtain
     additional information concerning the offering of Shares pursuant to the
     Memorandum (the "Offering"), and any other matters relating directly or
     indirectly to the Subscriber's purchase of the Shares, and (ii) ask
     questions of, and receive answers from the Company concerning the terms and
     conditions of the Offering and to obtain such additional information as may
     have been necessary to verify the accuracy of the information contained in
     the Memorandum.

          (d) Subscriber is an Accredited Investor, and all information that
     Subscriber has provided concerning the Subscriber, the Subscriber's
     financial position and knowledge of financial and business matters is true,
     correct and complete.

          (e) Except for __________________________________________________
     [FILL IN NAME OF BROKER - IF LEFT BLANK, SUBSCRIBER HAS NOT DEALT WITH A
     BROKER], Subscriber has not dealt with a broker in connection with the
     purchase of the Interest and agrees to indemnify and hold the Company
     harmless from any claims for brokerage or fees in connection with the
     transactions contemplated herein.

          (f) The Subscriber is not relying on the Company, its directors,
     employees or agents, or any information in the Memorandum, with respect to
     any legal, investment or tax considerations involved in the purchase,
     ownership and disposition of the Shares. The Subscriber has relied solely
     upon the advice of, or has consulted with, in regard to the legal,
     investment and tax considerations involved in the purchase, ownership and
     disposition the Shares, the Subscriber's legal counsel, business and/or
     investment adviser, accountant and tax adviser.

          (g) If the Subscriber is a corporation, partnership, trust or other
     entity: (i) it is authorized and qualified to purchase the Shares; (ii) the
     person signing this Subscription Agreement on behalf of such entity has
     been duly authorized by such entity to do so; and (iii) such entity was not
     organized or reorganized for the specific purpose of acquiring the Shares.


                                       2





          (h) The Subscriber understands that the Shares have not been
     registered under the 1933 Act, or under any applicable state securities or
     blue sky laws or the laws of any other jurisdiction, and cannot be resold
     unless they are so registered or unless an exemption from registration is
     available. The Subscriber understands that there is no plan to register the
     Shares under any law.

          (i) Subscriber has carefully reviewed the various risks of an
     investment in the Shares, including the risks summarized under "RISK
     FACTORS" in the Memorandum. Subscriber can afford to bear the risks of an
     investment in the Shares.

          (j) The Subscriber is willing and able to bear the economic risks of
     an investment in the Shares for an indefinite period of time.

          (k) The Subscriber maintains the Subscriber's domicile, and is not
     merely a transient or temporary resident, at the principal address shown on
     the signature page of this Subscription Agreement.

          (l) The Subscriber is, unless otherwise stated below, a United States
     citizen if an individual, and if an entity, is organized under the laws of
     the United States or a state thereof, or is otherwise a U.S. Person.(1)

          (m) Subscriber certifies that the Shares were not offered to
     Subscriber by means of any general solicitation or general advertising by
     the Company or any person acting on its behalf, including without
     limitation, (i) any advertisement, article, notice, or other communication
     published in any newspaper, magazine, or similar media or broadcast over
     television or radio, or (ii) any seminar or meeting to which Subscriber was
     invited by any general solicitation or general advertising.

          (n) Subscriber has no need for liquidity of Subscriber's investment in
     the Shares, and has no reason to anticipate any change in financial
     condition or circumstances which may cause or require the sale or
     distribution of the Shares purchased.

          (o) The representations, warranties, agreements, and indemnification
     obligations of Subscriber contained in this Subscription Agreement will
     survive the execution hereof and the purchase of the Shares.

          (p) Subscriber represents and warrants as follows with the
     understanding that the Company will rely on the accuracy of these
     representations and warranties to establish the Company's compliance with
     the laws enforced by the United States Department of Treasury's Office of
     Foreign Assets Control ("OFAC"), and any other applicable laws, rules,
     regulations and other legal requirements relating to the combating of money
     laundering and/or terrorism:

               (i) Subscriber declares, represents and warrants that amounts
          invested in the Shares (1) are not property constituting, or derived
          from, proceeds obtained from a criminal offense in any jurisdiction;
          (2) do not constitute assets used to provide material support or
          resources for terrorist activities described in Title 18 of the United
          States Code, Section 2339A or used in preparation for, or in carrying
          out, the concealment or an escape from the commission of any such
          activities; (3) are not otherwise derived from activities that may
          contravene U.S. federal or state or any international regulations,
          including those relating to money laundering, support of terrorism or
          dealing with countries or persons on prohibited lists maintained by
          the U.S. Office of Foreign Assets Control, the U.S. Securities and
          Exchange Commission or other U.S. Governmental Authority.

------------------------------
(1)  See footnote 2 on page 9.


                                       3





               (ii) If Subscriber is an entity (e.g., a corporation,
          partnership, limited liability company, trust), (1) Subscriber has
          exercised due diligence to establish the identity of each person who
          possesses the power, directly or indirectly, to direct or cause the
          direction of Subscriber's management and policies; (2) if ownership
          interests in Subscriber are not publicly traded on an exchange or an
          organized over-the-counter market that is regulated by any foreign
          government, or any governmental body or regulatory organization
          empowered by a foreign government to administer or enforce its laws as
          they relate to securities matters, Subscriber has exercised due
          diligence to establish the identity of each person who holds, directly
          or indirectly, a beneficial interest in Subscriber, and (3) if
          Subscriber is a financial intermediary (e.g., a bank, brokerage firm,
          depositary), Subscriber has exercised due diligence to establish the
          identity of each of its account holders (each of the foregoing persons
          listed in this paragraph being, an "Affiliated Person"). Subscriber
          (a) maintains records of all documents it uses to verify the
          identities of its Affiliated Persons, and (b) will maintain all such
          records for a period of at least five (5) years after the first date
          on which Subscriber's Interest has been redeemed.

               (iii) Subscriber declares, represents and warrants, that
          Subscriber, any person for which Subscriber is acting as agent, its
          beneficial owner or controlling person, is not (1) a foreign shell
          bank, or acting directly or indirectly on behalf of a "foreign shell
          bank", as defined in the U.S.A. Patriot Act of 2001 and the
          regulations promulgated thereunder, (2) a person listed in the Annex
          to Executive Order No. 13224 (2001) issued by the President of the
          United States (Executive Order Blocking Property and Prohibiting
          Transactions with Persons Who Commit, or Support Terrorism), (3) named
          on the List of Specially Designated Nationals and Blocked Persons
          maintained by OFAC (the "SDN List"), (4) a person or entity that has
          acted on behalf of any person or organization (a) residing or having a
          place of business in a country or territory subject to embargo under
          laws enforced by OFAC, or (b) identified as a terrorist, terrorist
          organization, specially designated national or blocked person by OFAC,
          any other department, agency, division, board, bureau or other
          instrumentality of the United States Government, or any recognized
          international organization, multilateral expert group or governmental
          or industry publication, or (5) a person otherwise prohibited from
          investing in the Partnership pursuant to applicable U.S. anti-money
          laundering, anti-terrorist and asset control laws, regulations, rules
          or orders.

               (iv) Unless Subscriber has otherwise notified the Company,
          Subscriber declares, represents and warrants that: (1) If Subscriber
          is an individual, Subscriber is neither a foreign public official,
          including a head of state or of government; a senior politician; a
          senior governmental, judicial or military official; or a senior member
          of a political party ("Foreign Public Official") nor an immediate
          family member or close associate of a Foreign Public Official; or (2)
          if Subscriber is not an individual then: (a) if Subscriber is not a
          publicly-traded entity, no beneficial owner of Subscriber is a Foreign
          Public Official or an immediate family member or close associate of a
          Foreign Public Official; (b) if Subscriber is a publicly-traded
          entity, no control person of Subscriber is a Foreign Public Official
          or an immediate family member or close associate of a Foreign Public
          Official; and (c) Subscriber is not acting as a nominee or agent
          intending to hold Shares of the Company on behalf of a Foreign Public
          Official or an immediate family member or close associate of a Foreign
          Public Official. Each person as described in this paragraph (s)(iv) is
          referred to herein as a "Prohibited Person".


                                       4





               (v) Subscriber declares, represents and warrants that Subscriber
          is not a Prohibited Person, none of its Affiliated Persons is a
          Prohibited Person, and Subscriber is not acquiring, and does not
          intend to acquire, any Shares for the direct or indirect benefit of
          any Prohibited Person. Subscriber acknowledges and agrees that if, at
          any time, the Company determines that Subscriber is or may be a
          Prohibited Person, or that any Prohibited Person holds or may hold a
          direct or indirect Interest in Subscriber or any Shares held by
          Subscriber, the Company may, in its sole discretion, prohibit
          Subscriber from purchasing Shares in the Company.

               (vi) Subscriber acknowledges that, any provision of this
          subscription application and the Memorandum to the contrary
          notwithstanding, pursuant to applicable laws or regulations relating
          to the combating of terrorism and/or money laundering, the Company may
          be required to release information regarding Subscriber to law
          enforcement authorities and/or regulators.

     2.02 INDEMNIFICATION. The Subscriber understands that the offer to
subscribe to the Shares was made in reliance upon Subscriber's representations
and warranties set forth in this ARTICLE II above. The Subscriber agrees to
provide, if requested, any additional information that may reasonably be
requested by the Company to determine the eligibility of the Subscriber to
purchase the Shares. The Subscriber hereby agrees to indemnify the Company, and
its respective affiliates and to defend and hold each of them harmless from and
against any loss, claim, damage, liability, cost or expense (including
reasonable attorneys' fees) due to or arising out of a breach of any
representation, warranty or agreement of the Subscriber contained in this
Subscription Agreement or in any other document provided by the Subscriber to
the Company in connection with the Subscriber's purchase of the Shares. The
Subscriber hereby agrees to indemnify the Company and its respective affiliates,
and to defend and hold each of them harmless against all losses, claims,
damages, liabilities, costs or expenses (including reasonable attorneys' fees)
arising as a result of the sale or distribution of the Shares or any part
thereof by the Subscriber in violation of the 1933 Act and/or other applicable
law or any misrepresentation or breach by the Subscriber with respect to the
matters set forth herein. In addition, the Subscriber agrees to indemnify the
Company and its affiliates and to defend and hold each of them harmless from and
against, any and all loss, claim, damage, liability, cost or expense (including
reasonable attorneys' fees) to which they may be put or which they may incur or
sustain by reason of or in connection with any misrepresentation made by the
Subscriber with respect to the matters about which representations and
warranties are required by the terms of this Subscription Agreement, or any
breach of any such warranties or any failure to fulfill any covenants or
agreements set forth herein or included in the Memorandum. Notwithstanding any
provisions of this Subscription Agreement, the Subscriber does not waive any
rights granted to it under applicable securities laws.


                                       5





                                   ARTICLE III

                            SUITABILITY REQUIREMENTS

     3.01 GENERAL. The information contained herein is being furnished to the
Company in order for the Company to determine whether the Subscription may be
accepted pursuant to Section 4(2) of the Securities Act of 1933 and/or Rule 506
of Regulation D. The Subscriber understands that (i) the Company will rely upon
the following information, (ii) the Shares will not be registered under the 1933
Act in reliance upon the exemptions from registration provided by Section 4(2)
of the 1933 Act and/or Rule 506 of Regulation D, and (iii) NO SUBSCRIPTION FOR
SHARES WILL BE ACCEPTED UNLESS THE SUBSCRIBER IS AN ACCREDITED INVESTOR. In
accordance with the foregoing, the Subscriber makes the representations and
warranties to the Company as set forth below.

     3.02 Individual Qualification as an Accredited Investor.

          (a) In order to qualify as an Accredited Investor, the Subscriber must
     satisfy at least one of the following tests:

          (PLEASE CHECK APPLICABLE BOXES)

               (i)  The Subscriber is a natural person whose own net worth, or
                    joint net worth with the Subscriber's spouse, at the time of
                    purchase, exceeds $1 million;

                    Yes [_] No [_]

               (ii) The Subscriber is a natural person who has had income in
                    excess of $200,000 in each of the two most recent years or
                    joint income with the Subscriber's spouse in excess of
                    $300,000 in each of those years and has a reasonable
                    expectation of reaching the same in the current year.

                    Yes [_] No [_]

          (b) Additional representations for individual:

               (i)  The Subscriber has knowledge and experience in financial and
                    business matters so as to be capable of evaluating the
                    relative merits and risks of an investment in the Shares.

                    Yes [_] No [_]

               (ii) The Subscriber is willing and able to bear the economic risk
                    of an investment in the Shares.

                    Yes [_] No [_]


                                        6




               (iii) The Subscriber is a resident of the State of ____________.

     3.03 Entity Qualification as an Accredited Investor.

          (a) In order to qualify as an Accredited Investor, the Subscriber must
     meet one of the following tests:

          (PLEASE CHECK BOX AT THE END OF EACH APPLICABLE SECTION)

          1.   A bank as defined in Section 3(a)(2) of the 1933 Act, or any
               savings and loan association or other institution as defined in
               Section 3(a)(5)(A) of the 1933 Act whether acting in its
               individual or fiduciary capacity: [_]

          2.   A broker or dealer registered pursuant to Section 15 of the
               Securities Exchange Act of 1934, as amended: [_]

          3.   An insurance company as defined in Section 2(13) of the 1933 Act.
               [_]

          4.   An investment company registered under the ICA: [_]

          5.   A business development company as defined in Section 2(a)(48) of
               the ICA: [_]

          6.   A Small Business Investment Company licensed by the U.S. Small
               Business Administration under Section 301(c) or (d) of the Small
               Business Investment Act of 1958: [_]

          7.   A private business development company as defined in Section
               202(a)(22) of the Advisers Act: [_]

          8.   An employee benefit plan within the meaning of Title I of the
               Employee Retirement Income Security Act of 1974 ("ERISA"), (a)
               whose investment decisions are made by a plan fiduciary, as
               defined in Section 3(21) of ERISA, which is either a bank,
               insurance company or registered investment advisor; or (b) having
               total assets in excess of $5,000,000; or (c) if self-directed,
               the investment decisions are made solely by persons that are
               Accredited Investors: [_]


                                        7





          9.   An organization described in Section 501(c)(3) of the Internal
               Revenue Code of 1986, as amended, corporation, Massachusetts or
               similar business trust, or partnership, not formed for the
               specific purpose of acquiring an Interest, having total assets in
               excess of $5 million: [_]

          10.  A trust, with total assets in excess of $5 million not formed for
               the specific purpose of acquiring an Interest, whose purchase is
               directed by an investor as described in Rule 506(b)(2)(ii)
               promulgated by the SEC under the 1933 Act. [_]

          11.  An individual retirement account in which the sole participant is
               an Accredited Investor.

          12.  (a) An entity in which all of the equity owners are Accredited
               Investors:

               [_]  (SECTION 3.02 OR SECTION 3.03 (AS APPLICABLE) MUST ALSO BE
                    COMPLETED, AND A SIGNATURE PAGE TO THIS AGREEMENT (PAGE 12)
                    MUST ALSO BE COMPLETED AND SIGNED, BY EACH EQUITY OWNER)

                    If you checked the box in this Section 11(a), please
                    indicate how many equity owners the Subscriber has:

                    ______________________________________________.

               (b) If the Subscriber is a partnership or a limited liability
          company, please check whichever box is applicable:

               [_]  The Subscriber hereby represents that no individual partner
                    or group of partners, or individual member or group of
                    members, as the case may be, of the Subscriber had the right
                    to elect whether or not to participate in the investment of
                    the Subscriber in the Partnership or to determine the level
                    of participation of such partner, member or group therein.

               [_]  The Subscriber is not able to so represent.


                                        8





     3.04 FOR NON-UNITED STATES PERSONS.

               If you are not a U.S. Person(2), please check here [_]

               I am a citizen of ____________________________________ and a
               resident of _________________________________________.

                                   ARTICLE IV

                                  MISCELLANEOUS

     4.01 SIGNATURE PAGE TO PARTNERSHIP AGREEMENT. By signing the signature page
attached to this Subscription Agreement, the Subscriber agrees to be bound by
the terms and conditions thereof.

     4.02 ADDRESSES AND NOTICES. The address of each party for all purposes
shall be the address set forth on the first page of this Subscription Agreement,
as to the Company, or on the signature page annexed hereto, as to the
Subscriber, or such other address of which the other party has received written
notice. Any notice, demand or request required or permitted to be given or made
hereunder shall be in writing and shall be deemed given or made when delivered
in person or when sent to such party at such address by registered or certified
mail, return receipt requested.

     4.03 TITLES AND CAPTIONS. All Article and Section titles or captions in
this Subscription Agreement are for convenience only. They shall not be deemed
part of this Subscription Agreement and do not in any way define, limit, extend
or describe the scope or intent of any provisions hereof.

     4.04 ASSIGNABILITY. This Subscription Agreement is not transferable or
assignable by the Subscriber.

     4.05 PRONOUNS AND PLURALS. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.
The singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

---------------------------
(2) The term "U.S. Person" means, with respect to individuals, any U.S. Citizen
(and certain former U.S. citizens) or "resident alien" within the meaning of
U.S. income tax laws as in effect from time to time. Currently, the term
"resident alien" is defined under U.S. income tax laws to generally include any
individual who (i) holds an Alien Registration Card (a "green card") issued by
the U.S. Immigration and Naturalization Service, or (ii) meets a "substantial
presence" test. The "substantial presence" test is generally met with respect to
any current calendar year if (i) the individual was present in the U.S. on at
least thirty-one (31) days during such year, and (ii) the sum of the number of
days on which such individual was present in the U.S. during the current year,
1/3 of the number of such days during the first preceding year, and 1/6 of the
number of such days during the second preceding year, equals or exceeds 183
days. With respect to persons other than individuals, the term "U.S. Person"
means (i) a corporation or partnership created or organized in the United States
or under the laws of the United States or any state or (ii) a trust or estate
which is subject to U.S. tax on its worldwide income from all sources.


                                        9





     4.06 FURTHER ACTION. The parties shall execute and deliver all documents,
provide all information and take or forbear from taking all such action as may
be necessary or appropriate to achieve the purposes of this Subscription
Agreement. Each party shall bear its own expenses in connection therewith.

     4.07 APPLICABLE LAW. This Subscription Agreement shall be construed in
accordance with and governed by the laws of the State of New York without regard
to New York conflict of law rules.

     4.08 PERMITTED TRANSACTIONS AND BINDING EFFECT. This Subscription Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, administrators, successors, legal representatives, personal
representatives, successors and permitted assigns. If the Subscriber is more
than one person, the obligation of the Subscriber shall be joint and several and
the agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and the
Subscriber's heirs, executors, administrators and successors.

     4.09 INTEGRATION. This Subscription Agreement constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all contemporaneous and prior agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Subscription Agreement shall
affect or be deemed to interpret, change or restrict the express provisions
hereof.

     4.10 AMENDMENT. This Subscription Agreement may be modified or amended only
with the written approval of all parties.

     4.11 CREDITORS. None of the provisions of this Subscription Agreement shall
be for the benefit of or enforceable by creditors of any party.

     4.12 WAIVER. No failure by any party to insist upon the strict performance
of any covenant, agreement, term or condition of this Subscription Agreement or
to exercise any right or remedy available upon a breach thereof shall constitute
a waiver of any such breach or of such or any other covenant, agreement, term or
condition.

     4.13 RIGHTS AND REMEDIES. The rights and remedies of each of the parties
hereunder shall be mutually exclusive, and the implementation of one or more of
the provisions of this Subscription Agreement shall not preclude the
implementation of any other provision.

     4.14 COUNTERPARTS. This Subscription Agreement may be executed in
counterparts, all of which taken together shall constitute one agreement binding
on all the parties notwithstanding that all the parties are not the signatories
to the original or the same counterpart.

     4.15 SIGNATURES. BY EXECUTING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER
CONFIRMS THAT IT HAS READ AND AGREED TO ALL THE REPRESENTATIONS AND TERMS
HEREOF.


                                        10





NOTES:

(a) A corporation should affix its common seal (if any) and execute under the
hand of a duly authorized official who should state his representative capacity.

(b) The Subscription Agreement may be completed by a duly authorized agent on
behalf of the Subscriber(s). Such person represents and warrants that he is duly
authorized to sign this form and on behalf of the Subscriber(s).

(c) The Subscription Agreement includes the information contained under
"INSTRUCTIONS TO SUBSCRIBERS" and Subscription Agreement. If all of the
subscription documents are not fully completed to the satisfaction of the
Company the subscription may not be accepted.

                                    --------

                       THE REMAINDER OF THIS PAGE HAS BEEN
                             INTENTIONALLY LEFT BANK


                                        11





     IN WITNESS WHEREOF, the Subscriber has executed this Agreement on this
______ day of __________, 2010.

          NUMBER OF SHARES SUBSCRIBED FOR AT $0.125 PER SHARE __________________

          TOTAL SUBSCRIPTION PRICE FOR SHARES                $__________________

_____________________________________         __________________________________
Social Security or Employer                   Print Name of Subscriber
 Identification Number

Signature for Individual Subscribers:         Signature for Subscriber Other
                                              than Individual:

_____________________________________         By:_______________________________
Signature of Subscriber                       Signature of Authorized Signatory

_____________________________________         __________________________________
Signature of Subscriber, if Joint             Print Name and Title of Authorized
Ownership                                     Signatory

Mailing Address of Subscriber:                Principal Address of Subscriber:

_____________________________________         __________________________________
              Street                                       Street

_____________________________________         __________________________________
City          State          Zip Code         City         State        Zip Code

                                              __________________________________
                                              Telephone Number of Subscriber

                                              __________________________________
                                              Facsimile Number of Subscriber

                                              __________________________________
                                              E-Mail Address of Subscriber

If Joint Ownership, check one:

[_]    Joint Tenants with Right of Survivorship
[_]    Tenants-in-Common
[_]    Community Property
[_]    Estate

If Other than Individual Subscribers, check one:

[_]   General Partnership        [_]   Trust
[_]   Limited Partnership        [_]   "Grantor" Trust
[_]   Corporation                [_]   Limited Liability Company
[_]   S Corporation              [_]   Other (specify):____________

FOREGOING SUBSCRIPTION ACCEPTED: As to ________________ Shares

                                 As to $_______________ total subscription price
                                 for Shares

                            INKSURE TECHNOLOGIES INC.

                            By:________________________________________


                                        12





                            INKSURE TECHNOLOGIES INC.

                                    FORM W-9







                            INKSURE TECHNOLOGIES INC.

                       JANUARY 25, 2010 PRIVATE PLACEMENT
                            CLOSING ON MARCH 11, 2010
                      SUBSCRIPTIONS ACCEPTED AND NUMBER OF
                     SHARES TO BE ISSUED TO EACH SUBSCRIBER

SUBSCRIPTIONS ACCEPTED AND
SOCIAL SECURITY NUMBER               SUBSCRIPTION    NUMBER OF
OR I.D. NUMBER                          AMOUNT        SHARES
FOR U.S. SUBSCRIBERS                   ACCEPTED    TO BE ISSUED
--------------------------            ----------    ----------

ICTS International, N.V.
Biesbosch 225, 1181 JC Amstelveen
The Netherlands                        $ 675,000     5,400,000

Newco Holdings Corp.
Centro Comercial Bal Harbour
Suite 43 A
Via Italia, Punta Paitilla
Ciudad De Panama                         400,000     3,200,000

Peleg Investment Management LLC
551 Fifth Avenue - 24th Floor
New York, NY 10176
ID#: 20-3697516                          400,000     3,200,000

Pierre L. Schoenheimer
551 Fifth Avenue - 24th Floor
New York, NY 10176
SS#: ###-##-####                         250,000     2,000,000

Credit Agricole (Suisse) SA
Administrative Center
Chemin de Beree 46-48
1010 Lausanne 10
Switzerland                              200,000     1,600,000

John Sauder
Cheryl Sauder
111 Congress #3000
Austin, TX 78701
SS#:###-##-#### (John)                   200,000     1,600,000

James E. Lineberger
725 Palm Trail #11
Delray Beach, FL 33483
SS#: ###-##-####                         150,000     1,200,000


                                      13-B






SUBSCRIPTIONS ACCEPTED AND
SOCIAL SECURITY NUMBERS             SUBSCRIPTION    NUMBER OF
OR I.D. NUMBER                         AMOUNT        SHARES
FOR U.S. SUBSCRIBERS                  ACCEPTED    TO BE ISSUED
--------------------------           ----------     ----------

Jonathan Berger
14 East 75th Street, Apt. 10D
New York, NY 10021
SS#: ###-##-####                      $ 143,750      1,150,000

Yusuf Taragano
G.O.S.B. Kemal Nehrozogln Street
Gebze/Kocaeli, Turkey 41480             100,000        800,000

Yaron Meerfeld
3 Yehezkel Street
Ramat Gan, Israel 52245                 100,000        800,000

Israel Kariv
31 Atzmon Street
Ramat-Hasharon, Israel 47287             75,000        600,000

Leonard Lichter
40 Stonygate Oval
New Rochelle, NY 10804
SS#: ###-##-####                         75,000        600,000

Robert Lapin Revocable Trust
4 Sutton Drive
Boynton Beach, FL 33436
SS#: ###-##-####                         62,500        500,000

Lineberger & Co., LLC
1120 Boston Post Road
Darien, CT 06820
ID#: 06-1557367                          50,000       400,000

Bruce Nakfoor
9119 Spinning Leaf Cove
Austin, TX 78735
SS#: ###-##-####                         50,000       400,000

Ronald A. Hirsch
668 N. Coast Hwy, #171
Laguna Beach, CA 92651
SS#: ###-##-####                         50,000       400,000


                                      13-B






SUBSCRIPTIONS ACCEPTED AND
SOCIAL SECURITY NUMBERS        SUBSCRIPTION   NUMBER OF
OR I.D. NUMBER                   AMOUNT        SHARES
FOR U.S. SUBSCRIBERS            ACCEPTED     TO BE ISSUED
--------------------------     ----------     ----------

Gary N. Moss
505 East 79th Street
New York, NY 10075
SS#: ###-##-####                $  50,000        400,000

Haim Y. Kaplan
10 Shmuel Tamiz
Tel Aviv, Israel 69637             50,000        400,000

Alon Raich
Shalom Ash 7
Petach-Tikva, Israel 49410         25,000        200,000

Charles Salfeld
150 East 69th Street
New York, NY 10021
SS#: ###-##-####                   18,750        150,000
                               ----------     ----------

         Totals                $3,125,000     25,000,000
                               ==========     ==========


                                      13-B
